DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 3/31/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because “A decking system comprising floor elements and a connecting system comprising a connecting device for connecting a first floor element and a second floor element” should be --A decking system comprising: floor elements, and a connecting system comprising a connecting device for connecting first and second floor elements decking system floor elements--because the limitation “first floor element and a second floor element” clearly refers back to the previously positively recited “floor elements”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites that in the first horizontal state the first and second floor elements are vertically connected, and the first connecting portion and/or the second connecting portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements, and in the second horizontal state a strength of a vertical connection of a pair of floor elements in the decking system is reduced compared to a strength of the vertical connection of said pair of floor elements in the first horizontal state, which is confusing for the following reasons:
1) While it is understood that structure S1 is the first horizontal state, what is unclear is what is meant by vertically connected. The only figures representing the elected embodiment showing both S1 and any floor elements, Figs. 1a, 2a, 5a, 5b apparently show the elements not vertically connected.      	
2) The limitation “the first connecting portion and/or the second connecting portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements” is confusing at least because the connecting portions of the elected embodiment appear to extend essentially in parallel with a top side and/or an underside of the floor elements in both the first and second horizontal states. Applicant may, of course, claim the connecting portions of the elected embodiment in the first horizontal state extending essentially in parallel with a top side and/or an underside of the floor elements even if the connecting portion(s) so extend in both the first and second horizontal states. However, based on the entirety of the claim as a whole, it appears that there may be significance to only the connecting portions of the elected embodiment in the first horizontal state extending essentially in parallel with a top side and/or an underside of the floor elements. 
3) The limitation reciting that in the second horizontal state a strength of a vertical connection of a pair of floor elements in the decking system is reduced compared to a strength of the vertical connection of said pair of floor elements in the first horizontal state is confusing at least because it is 
Claim 2 recites that the floor elements are vertically disconnected in the second horizontal state and wherein at least one floor element in said pair of floor elements is removable in said second horizontal state, which is confusing, first, because it is unclear how the elements are vertically disconnected in the second horizontal state at least because it is Examiners understanding that the claims are drawn to a system of floor panels that, at least in the second horizontal state, are intended to lock the panels together in the final installed state preventing movement, panels not vertically disconnected not preventing such movement. Also, it is unclear what is meant by at least one floor element in said pair of floor elements being removable in said second horizontal state, as said second horizontal state is one of two possible claimed configurations of the connecting device. What does such state of the connecting device have to do with removability? 
Claim 5 recites the connecting portions “in particular” immobile, which is vague and confusing, as it is unclear whether or not they are immobile. 
Claim 9 recites that the horizontal extension of the connecting device in each of said first and second horizontal states is a maximal horizontal extension of the connecting device, a horizontal extension, between a first abutment portion and a second abutment portion configured to abut the first and second floor elements, respectively, in the first horizontal state, said first and second abutment portions extending at least in a vertical direction, or a horizontal extension between the displaceable 
 Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is identical to claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-9, and 12-17 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soeda (JP2008031827A). 
1.	Soeda (Fig. 10) discloses, as best understood in light of the numerous 112 2nd indefiniteness rejections, a decking system comprising:
floor elements (“long plates”, abstract), and;
a connecting system comprising a connecting device for connecting a first floor element and a second floor element, said connecting device being removably connectable to a support member,

the first and the second connecting portions being configured to cooperate with the first and the second engagement portions, respectively, for vertically connecting the first and second floor elements (Fig. 10), and
wherein the connecting device further comprises a displaceable portion (51) which is horizontally displaceable (element 51 is horizontally displaceable as broadly recited, as it is displaced horizontally at the distal ends toward the middle upon compression by the adjacent floor panels)
the connecting device being configured to assume a first and a second horizontal state (the first state being the uncompressed state before the panels are fully installed and the second state being the compressed state after the panels are fully installed), a horizontal extension of the connecting device in said second horizontal state being smaller than a horizontal extension of the connecting device in said first horizontal state because element 51 is compressed in the second state, wherein in said first horizontal state:
the first and second floor elements are vertically connected in the state in which the floor plate fixture is not fully compressed at least because bulbs 21 initially enter lock groove 4 thus locking the panels somewhat vertically before being finally set in place, and
the first connecting portion and/or the second connecting portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements as broadly recited, at least because the top section of bulb 21 is essentially so parallel, 
and wherein in said second horizontal state:
a strength of a vertical connection of a pair of floor elements in the decking system is reduced compared to a strength of the vertical connection of said pair of floor elements in the first horizontal 

2.	Soeda discloses the decking system according to claim 1, Soeda further teaching the floor elements vertically connected in the second horizontal state (Fig. 10) and wherein at least one floor element in said pair of floor elements is inherently removable in said second horizontal state, as it could be pried out of place. 

3.	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the displaceable portion is horizontally displaceable with respect to a body portion of the connecting device at least because element 51 is displaced horizontally at the distal ends toward the middle upon compression by the adjacent floor panels, and is therefore displaced inward horizontally relative to the body. 

4.	Soeda discloses the decking system according to claim 1, Soeda further teaching a first and/or a second side portion of the connecting device forms the displaceable portion, for varying a relative distance between the first and second side portions because element 51 extends into/toward the sides (Fig. 10).

5.	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the first and second connecting portions are horizontally fixed, in particular immobile, with respect to each other when the displaceable portion is horizontally displaced (Fig. 10).

6.	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the first and second connecting portions are displaced horizontally with respect to each other when the displaceable portion is horizontally displaced (Fig. 10).

7.	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the first and second connecting portions are provided on a first and a second protrusion (the two distal ends of legs 20) of the connecting device, respectively, and wherein the first and second engagement portions are provided in a first groove and a second groove, respectively, of the first and second floor elements (Fig. 10).

8.	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the connecting device is configured to transition from the first horizontal state to the second horizontal state by horizontally compressing the connecting device and displacing the displaceable portion (Fig. 10).

9.	Soeda discloses the decking system according to claim 1, Soeda further teaching the horizontal extension of the connecting device in first horizontal state is a maximal horizontal extension of the connecting device because it is less compressed. 

12.	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the connecting device is integrally formed at least because it makes up a single complete piece. 



 14, 16	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the first engagement portion and/or the second engagement portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements at least because the top section of bulb 21 is essentially so parallel when the floor panels are finally laid in place.
Examiner indicates that the claims positively recite the system in a configuration such that, unlike independent claim 1 in which the structural relationship between the connecting device and floor elements is intended use of the connecting device relative to the floor elements, the connecting device and floor elements are recited as being positively positioned and related to each other such that the first engagement portion and/or the second engagement portion extend(s) essentially in parallel with a top side and/or an underside of the floor elements. 

15	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the first connecting portion and/or the second connecting portion include(s) a respective surface (the top surface) that is essentially parallel to the top side and/or the underside of the floor elements.
Examiner indicates that the claims positively recite the system in a configuration such that, unlike independent claim 1 in which the structural relationship between the connecting device and floor elements is intended use of the connecting device relative to the floor elements, the connecting device and floor elements are recited as being positively positioned and related to each other such that the first engagement portion and/or the second engagement portion include(s) a respective surface that is essentially parallel to the top side and/or the underside of the floor elements.

17	Soeda discloses the decking system according to claim 1, Soeda further teaching wherein the first and second engagement portions are provided in the form of a first and a second lower wall (the lower wall of groove 4) of a first groove and a second groove, respectively, of the first and second floor elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 – is rejected under 35 U.S.C. 103 as being unpatentable over Soeda.
11.	Soeda does not expressly disclose a spring constant of the connecting device along a horizontal direction is configured to decrease when compressing the connecting device from a first compression level to a second compression level. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Soeda connecting device to 
  
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The claim is so allowable because such a locking device would be counterproductive in Soeda, as locking would allow movement of the panels relative to each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        

/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633